Morton, C. J.
The statute prescribes no time within which the certified copies of the conviction, and other proceedings in a criminal case, shall be transmitted to the clerk of the Superior Court by the trial justice or the police or district court from whose judgment an appeal is taken. Pub. Sts. c. 154, § 39. Pub. Sts. c. 155, § 60. It is sufficient if they are produced in the Superior Court at any time during the term then next to be held in the county, and before the defendant is called upon to plead. Commonwealth v. Magoun, 14 Gray, 398. Commonwealth v. Wiggin, 111 Mass. 428.

Exceptions overruled.